United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
DEPARTMENT OF EDUCATION, OFFICE OF
SPECIAL EDUCATION & REHABILITATIVE
SERVICES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1467
Issued: July 2, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 16, 2014 appellant filed a timely appeal from January 23 and February 18, 2014
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective May 5, 2013 because she ceased to have
residuals of her July 27, 2010 work injury after that date; (2) whether it properly determined that
appellant received a $5,791.08 overpayment of compensation; and (3) whether OWCP abused its
discretion by refusing to waive recovery of the overpayment.
1
2

5 U.S.C. §§ 8101-8193.

On June 16, 2014 appellant submitted a timely request for oral argument in connection with OWCP’s
February 18, 2014 decision. In an order issued on February 3, 2015, the Board denied her request for oral argument
and ordered that the present appeal proceed to a decision based on a review of the case record.

FACTUAL HISTORY
OWCP accepted that on July 27, 2010 appellant, then a 51-year-old vocational
rehabilitation program specialist, sustained a medial meniscus tear of her left knee, lateral
collateral ligament sprain of her left knee, and sprain of her thoracic region due to losing her
balance and stumbling at work.3 Appellant stopped work and received wage-loss compensation
beginning November 8, 2010 on the daily rolls. She was placed on the periodic rolls beginning
February 13, 2011.
On February 17, 2011 Dr. Hamid R. Quraishi, an attending Board-certified orthopedic
surgeon, performed OWCP-authorized arthroscopic surgery on appellant’s left knee, including
partial medial meniscectomy and chondroplasty of the patella. During the surgery, chondral
lesions of the medial condyles were noted.
In a September 21, 2012 report, Dr. Stuart J. Gordon, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, discussed appellant’s factual and medical
history, including the treatment of her July 27, 2010 work injury4 and the findings of diagnostic
testing from 2010 through 2012 showing degenerative disease of the thoracic spine, lumbar
spine, and left knee. He also related his examination findings, noting that appellant complained
of pain in her thoracic and lumbar spines but indicated that there was no appreciable paraspinal
muscle spasm and that range of motion was full. Straight leg raise testing was negative in the
seated and supine positions. Appellant had symmetric thigh and calf girth and mild bilateral
varus of the legs, more on the left than right. Dr. Gordon noted that, for the right knee, appellant
had mild medial and patellofemoral crepitus, but no irritability with full range of motion. For the
left knee, appellant had complaints of pain through the medial proximal tibia and the
patellofemoral region. However, there was no posterior mass or joint line tenderness with
McMurray testing. Appellant limited her knee flexion to 100 degrees and her extension and
quadriceps tendon mechanisms were intact. Dr. Gordon noted that appellant’s subjective
complaints “and claims of causality to the date of injury are beyond what one would expect.” He
diagnosed morbid obesity status post gastric bypass, not work related; preexisting extensive
degenerative disease left knee, not work related; July 27, 2010 aggravation of preexisting left
knee arthritis, now back to baseline; preexisting degenerative disease of the thoracolumbar spine;
and aggravation of thoracolumbar strain, now back to baseline. Dr. Gordon concluded that
appellant ceased to have residuals of her July 27, 2010 work injury. He found that she could
return to her regular work as a vocational rehabilitation program specialist on a full-time basis
and stated:
“I do not hold the opinion that her current subjective complaints are related to the
date of injury. In my opinion, they are related to underlying degenerative disease
of the thoracolumbar spine and left knee.

3

Appellant stated that a chair handle broke while she was standing and that she lost her balance and stumbled.
There is no indication that she fell to the ground on July 27, 2010.
4

Dr. Gordon provided an accurate history of the July 27, 2010 work injury by noting that on that date a chair
handle broke while appellant was standing and she stumbled but did not fall.

2

“With respect to injury-related factors of disability, I do not find any residual
objective findings, with respect to the date of injury. In my opinion, her objective
findings are related to preexisting degenerative disease.
“With respect to total disability, I would expect three weeks from the date of
injury and four to six weeks from the date of arthroscopy.”
In a March 11, 2013 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation and medical benefits because she ceased to have residuals of her
July 27, 2010 work injury. It informed her that the weight of the medical evidence rested with
the September 21, 2012 report of Dr. Gordon, the referral physician. OWCP provided appellant
30 days to submit evidence and argument challenging the proposed termination.
In a March 27, 2013 letter, appellant challenged the proposed termination and argued that
she still had residuals of her work injury as evidenced by the reports of attending physicians,
including Dr. Quraishi and Dr. Joshua A. Thomas, an osteopath.
Appellant submitted a March 5, 2013 report in which Dr. Quraishi stated that she was
reporting increased left knee problems. Examination of her left knee revealed tenderness in the
medial joint line. Dr. Quraishi indicated that he had read the opinion of Dr. Gordon and did not
agree with it. He noted that appellant had degenerative disease in her left knee and that total
knee replacement was her only option. In an April 2, 2013 report, Dr. Quraishi stated, “Over the
years, the patient’s degenerative arthritis has accelerated rather rapidly and now at this stage has
reached where she needs to have a total knee replacement done.”
In an April 4, 2013 report, Dr. Thomas noted that appellant reported that she had pain in
the right side of her mid back and low back. He indicated that she had displacement of thoracic
and lumbar discs and sacroiliitis but stated that she was not a current surgical candidate because
she did not have any progressive weakness, bowel and bladder loss, or intractable pain.
In an April 19, 2013 decision, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective May 5, 2013 because she had no residuals of her July 27, 2010
work injury after that date. It based its termination action on the September 21, 2012 report of
Dr. Gordon and noted that the reports of appellant’s attending physicians were of limited
probative value regarding appellant’s work-related residuals. On May 7, 2013 appellant
requested a hearing.
In a July 9, 2013 notice, OWCP advised appellant of its preliminary determination that
she received a $5,791.08 overpayment of compensation for the period May 5 to June 1, 2013. It
noted that the overpayment occurred because her wage-loss compensation was terminated
effective May 5, 2013 but she continued to receive wage-loss compensation through
June 1, 2013.5 OWCP also made a preliminary finding that appellant was at fault in creating the
overpayment because she accepted a payment that she knew or reasonably should have known
was incorrect. It advised her that she could submit evidence challenging the fact, amount, or
finding of fault and request waiver of the overpayment. OWCP informed appellant that she
5

The record contains documents showing that on June 1, 2013 appellant received, through an electronic transfer
into her bank account, $5,791.08 in wage-loss compensation for the period May 5 to June 1, 2013.

3

could submit additional evidence in writing or at prerecoupment hearing, but that a
prerecoupment hearing must be requested within 30 days. It requested that she complete and
return an enclosed financial information questionnaire (Form OWCP-20) within 30 days even if
she was not requesting waiver of the overpayment.
Appellant submitted a Form OWCP-20 which she completed on July 15, 2013. She
indicated that she had $5,800.00 in monthly income, $2,000.00 in assets held in a savings
account, and $7,200.00 in monthly expenses comprised of $2,700.00 for rent, $200.00 for food,
$700.00 for utilities, $800.00 for unspecified miscellaneous expenses, and $2,800.00 for debts to
various creditors. Appellant requested waiver of recovery of the $5,791.08 overpayment and
asserted that she was not at fault in its creation because she assumed that the electronic payment
she received was her last payment for valid wage-loss compensation.
On July 17, 2013 appellant timely requested a telephonic prerecoupment hearing with an
OWCP hearing representative regarding the preliminary overpayment notice.
During the hearing held on December 18, 2013, appellant testified that she received a
single electronic payment following her return to work, but that she assumed OWCP had
correctly paid her for compensation that was due to her. She indicated that it would be a
hardship for her to repay the overpayment of compensation and that she had borrowed $7,500.00
from relatives but had not made any payments on those loans. Appellant discussed her current
financial situation with respect to monthly income, monthly expenses and assets. The hearing
representative provided her 30 days to submit additional information regarding her finances. He
advised her that she may not claim specific expenses on a monthly basis if those expenses were
charged to a line of credit or credit card and ultimately reflected in any minimum payment for
the account, as this would in effect double count the expenses.
On December 20, 2013 OWCP granted appellant a schedule award for a two percent
permanent impairment of her right leg. Appellant received an electronic transfer of $8,969.76 on
December 20, 2013 in connection with this schedule award.
On January 6, 2014 appellant submitted various documents regarding her financial
circumstances, including billing statements. An earnings statement showed she received income
from the employing establishment of $2,827.00 every 14 days and a billing statement showed
that her monthly mortgage was $1,646.00. Other documents showed that the minimum monthly
charges for various expenses related to credit cards, utilities, and other debts. The total amount
of these minimum payments equaled $4,213.00.6 Appellant also submitted a statement claiming
monthly expenses of $300.00 for automobile fuel, $350.00 for food and toiletries, $100.00
monthly for miscellaneous expenses (including oil changes and parking fees), $80.00 for church
tithing, and $50.00 to $100.00 for doctor visits and medicine. She indicated that some of these
expenses were paid for with cash and some by using credit cards.
In a January 23, 2014 decision, an OWCP hearing representative affirmed OWCP’s
April 19, 2013 decision with respect to the termination action noting that OWCP met its burden

6

Appellant indicated that these payments included $25.00 for a Macy’s store card and $92.00 for water from the
Washington Suburban Sanitary Commission.

4

of proof to terminate appellant’s wage-loss and medical benefits effective May 5, 2013 based on
the September 21, 2012 report of Dr. Gordon.7
Later, in a February 18, 2014 decision, an OWCP hearing representative determined that
appellant received a $5,791.08 overpayment of compensation because she received wage-loss
compensation for the period May 5 to June 1, 2013 despite the fact that her wage-loss
compensation had been terminated effective May 5, 2013. He found that, contrary to the
preliminary fault determination, appellant was not at fault in creating the $5,791.08 overpayment
because she could not have known, given the electronic transmission of the monies in a single
payment, that she had accepted an improper payment. However, the hearing representative
determined that the $5,791.08 overpayment was not subject to waiver. Regarding the reasoning
for this determination, he noted that appellant’s only documented income was $2,827.00 every
14 days. The hearing representative stated that the earnings statements provided by appellant
showed a deduction to a savings plan of $121.00 and noted that including this deduction in net
income resulted in biweekly income of $2,948.00 or monthly income of $6,387.00. The hearing
representative stated:
“In terms of monthly expenses, [appellant] documented $5,779.00 in expenses.
Documentation of payment of her mortgage, loans from PNC, SunTrust and GE
Capital, Verizon expenses, five credit cards, State Farm insurance, two
department store accounts, an overdraft account, gas, electric and water bills, an
additional life insurance plan, home security system, and a housing association.
The reported figures were largely accepted as stated, with the exception of
reduction of the Macy’s store account minimum payment from $25.00 monthly to
$6.00 (as documented on the statement provided), and division of the reported
water bill by three to account for the quarterly billing cycle documented on the
statement. No documentation of the existence of the family loans was provided,
and no evidence of any repayment was found. For those reasons, [OWCP] does
not accept the expenses as reported.
“[Appellant] further claimed $300.00 monthly for auto[mobile] fuel, $350.00
monthly for food and toiletries, $100.00 monthly for unexplained miscellaneous
expenses, $50.00 to $100.00 monthly for doctor visits and medications, and
$80.00 monthly for church tithing. No support for these expenses was provided,
but the claimant acknowledged that these expenses were paid with a combination
of cash and credit cards. In reviewing new charges to credit cards, I find no detail
to support such claims, but note that in the billing cycle provided to me, new
purchases totaled $519.00. [Appellant] also failed to provide any banking
statements to support use of cash for any expenses…. I find that roughly half of
the claimed monthly expenses were likely paid with cash, and the balance paid
using the previously documented credit instruments. Accordingly, of the $830.00
7

The hearing representative also found that, after the proper termination action, which was effective May 5,
2013, appellant submitted a July 27, 2012 report of Dr. Quraishi which created a new conflict in the medical opinion
evidence regarding whether she continued to have residuals of her July 27, 2010 work injury. He remanded the case
to OWCP for referral of appellant to an impartial medical specialist for an examination and opinion on this matter.
After developing the medical evidence, OWCP was directed to issue a decision regarding whether appellant
established that she had disability after May 5, 2013 due to the July 27, 2010 work injury.

5

in expenses claimed monthly, I have accepted cash expenses of $415.00. The
above findings result in accepted monthly expenses of $6,194.00. Net monthly
cash flow available for repayment of the overpayment, after deduction of the
$50.00 allowance beyond ordinary living expenses, equals $6,387.00 -- $6,194.00
-- $50.00, or $143.00.”8
LEGAL PRECEDENT -- ISSUE 1
Under FECA, once OWCP has accepted a claim it has the burden of justifying
termination or modification of compensation benefits.9 OWCP may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the
employment.10 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.11
ANALYSIS -- ISSUE 1
OWCP accepted that on July 27, 2010 appellant sustained a medial meniscus tear of her
left knee, lateral collateral ligament sprain of her left knee, and sprain of her thoracic region due
to losing her balance and stumbling at work. On February 17, 2011 Dr. Quraishi, an attending
Board-certified orthopedic surgeon, performed OWCP-authorized arthroscopic surgery on
appellant’s left knee, including partial medial meniscectomy and chondroplasty of the patella. In
an April 19, 2013 decision, OWCP terminated appellant’s wage-loss compensation and medical
benefits effective May 5, 2013 because she had no residuals of her July 27, 2010 work injury
after that date. It based its termination action on the September 21, 2012 report of Dr. Gordon, a
Board-certified orthopedic surgeon who served as an OWCP referral physician. In a January 23,
2014 decision, an OWCP hearing representative affirmed OWCP’s termination of appellant’s
wage-loss compensation and medical benefits effective May 5, 2013.12
In his September 21, 2012 report, Dr. Gordon discussed appellant’s factual and medical
history, including the treatment of her July 27, 2010 work injury and the findings of diagnostic
testing from 2010 through 2012 showing degenerative disease of the thoracic spine, lumbar
spine, and left knee. He reported the findings of his physical examination noting that her
thoracic and lumbar spines showed no appreciable paraspinal muscle spasm and that range of
motion was full. Dr. Gordon indicated that appellant had full knee motion, other than some self8

The hearing representative found that recovery of the $5,791.08 overpayment should be made through monthly
payments of $100.00. With respect to the recovery of an overpayment, the Board’s jurisdiction is limited to those
cases where OWCP seeks recovery from continuing compensation benefits. D.R., 59 ECAB 148 (2007); Miguel A.
Muniz, 54 ECAB 217 (2002). As appellant was not in receipt of compensation at the time of OWCP’s overpayment
determination, the Board does not have jurisdiction over the method of recovery of the overpayment in this case.
See Lorenzo Rodriguez, 51 ECAB 295 (2000); 20 C.F.R. § 10.441.
9

I.J., 59 ECAB 408 (2008); Vivien L. Minor, 37 ECAB 541, 546 (1986).

10

Charles E. Minniss, 40 ECAB 708, 716 (1989).

11

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

12

In the January 23, 2014 decision, the hearing representative remanded the case to OWCP for further
development of the medical evidence, but he explicitly indicated that OWCP’s termination action effective May 5,
2013 was proper.

6

restricted motion on the left. He concluded that she ceased to have residuals of her July 27, 2010
work injury. Dr. Gordon found that appellant was able to return to her regular work as a
vocational rehabilitation program specialist on a full-time basis and stated that her current
subjective complaints were not related to the July 27, 2010 injury. Rather, they were related to
preexisting degenerative disease of the thoracolumbar spine and left knee.
The Board finds that the weight of the medical evidence is represented by the thorough,
well-rationalized opinion of Dr. Gordon. The September 21, 2012 report of Dr. Gordon
establishes that appellant had no residuals of her July 27, 2010 work injury after May 5, 2013.
The Board has carefully reviewed the opinion of Dr. Gordon and notes that it has reliability,
probative value, and convincing quality with respect to its conclusions regarding the relevant
issue of the present case. Dr. Gordon provided a thorough factual and medical history and
accurately summarized the relevant medical evidence.13 He provided medical rationale for his
opinion by explaining that there were no objective residuals of the July 27, 2010 work injury and
that appellant’s continuing problems were due to the natural progression of her preexisting
degenerative disease.
Appellant alleged that reports of attending physicians showed that she continued to have
residuals of the July 27, 2010 work injury. However, these reports are of limited probative value
on this issue because they do not contain a rationalized opinion that she continued to have workrelated residuals. In March 5 and April 4, 2013 reports, Dr. Quraishi indicated that appellant
needed total knee replacement surgery for her left knee. However, he did not indicate that this
need was related to residuals of the July 27, 2010 work injury and, in fact, suggested that the
surgery was necessitated by the natural progression of her preexisting degenerative disease.14 In
an April 4, 2013 report, Dr. Thomas, an osteopath, noted that appellant had displacement of
thoracic and lumbar discs and sacroiliitis but stated that she was not a current surgical candidate.
He did not provide any opinion on the cause of appellant’s condition.
With respect to the termination issue, appellant may submit new evidence or argument
with a written request for reconsideration to OWCP within one year of this merit decision,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.15 Section 8129(a) of FECA provides, in pertinent part:
“When an overpayment has been made to an individual under this subchapter
because of an error of fact or law, adjustment shall be made under regulations

13

See Melvina Jackson, 38 ECAB 443, 449-50 (1987); Naomi Lilly, 10 ECAB 560, 573 (1957).

14

Dr. Quraishi indicated that he had read the opinion of Dr. Gordon and did not agree with it. However, he did
not provide any explanation for this brief statement.
15

5 U.S.C. § 8102(a).

7

prescribed by the Secretary of Labor by decreasing later payments to which an
individual is entitled.”16
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.17 Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay or remuneration of any type from the United States, except in
limited circumstances.18 OWCP’s regulations state in pertinent part: compensation for wage
loss due to disability is available only for any periods during which an employee’s work-related
medical condition prevents her from earning the wages earned before the work-related injury.19
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly found that appellant received a $5,791.08
overpayment of compensation. In an April 19, 2013 decision, OWCP terminated appellant’s
wage-loss compensation and medical benefits effective May 5, 2013 because she had no
residuals of her July 27, 2010 work injury after that date. As explained above, this termination
action was proper. The record reveals, however, that appellant continued to receive total
disability compensation from OWCP through June 1, 2013. Appellant was not entitled to receive
disability compensation between May 5 and June 1, 2013 and the amount of compensation she
received during this period, $5,791.08, represented an overpayment of compensation. For these
reasons, she received a $5,791.08 overpayment.
LEGAL PRECEDENT -- ISSUE 3
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter
that rests within OWCP’s discretion pursuant to statutory guidelines.20 These statutory
guidelines are found in section 8129(b) of FECA which states: “Adjustment or recovery [of an
overpayment] by the United States may not be made when incorrect payment has been made to
an individual who is without fault and when adjustment or recovery would defeat the purpose of
this subchapter or would be against equity and good conscience.”21 If OWCP finds a claimant to
be without fault in the matter of an overpayment, then, in accordance with section 8129(b),
OWCP may only recover the overpayment if it determined that recovery of the overpayment
would neither defeat the purpose of FECA nor be against equity and good conscience.
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose
of FECA if recovery would cause hardship because the beneficiary needs substantially all of his
16

Id. at § 8129(a).

17

Id. at § 8102.

18

Id. at § 8116(a).

19

20 C.F.R. § 10.500.

20

See Robert Atchison, 41 ECAB 83, 87 (1989).

21

5 U.S.C. § 8129(b).

8

income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.22 According to 20 C.F.R.
§ 10.437, recovery of an overpayment is considered to be against equity and good conscience
when an individual who received an overpayment would experience severe financial hardship
attempting to repay the debt and when an individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.23 To establish that a valuable right has been relinquished, it must be shown that the
right was in fact valuable, that it cannot be regained and that the action was based chiefly or
solely in reliance on the payments or on the notice of payment.24
The Board has held that an employee who receives payments from OWCP in the form of
direct deposit may not be at fault the first time incorrect funds are deposited into his or her
account, as the acceptance of the resulting overpayment lacks the requisite knowledge.25 The
Board has also held in cases involving a series of incorrect payments, where the requisite
knowledge is established by a letter or telephone call from OWCP or simply with the passage of
time and a greater opportunity for discovery, the claimant will be at fault for accepting the
payments subsequently deposited.26 Previous cases have held that receiving one or two
erroneous direct deposit payments does not necessarily create the requisite knowledge to find
that a claimant was at fault in the creation of the overpayment.27
ANALYSIS -- ISSUE 3
In his February 18, 2014 decision, the hearing representative properly found that
appellant was not at fault in the creation of the $5,791.08 overpayment because she could not
have known, given the electronic transmission of the monies in a single payment, that she had
accepted an improper payment.28 He then proceeded to evaluate appellant’s request for waiver
of the overpayment under the standards for employees who are not at fault in the creation of the
overpayment.
The Board finds that appellant has not established that recovery of the $5,791.08
overpayment would defeat the purpose of FECA because she has not shown both that she needs
22

20 C.F.R. § 10.436. An individual is deemed to need substantially all of his or her monthly income to meet
current and ordinary living expenses if monthly income does not exceed monthly expenses by more than $50.00.
Assets must not exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual with a spouse
or dependent plus $960.00 for each additional dependent. See Federal (FECA) Procedure Manual, Part 6 -- Debt
Management, Initial Overpayment Actions, Chapter 6.200.6a (June 2009); B.F., Docket No. 13-785 (issued
September 20, 2013).
23

Id. at § 10.437(a), (b).

24

Id. at § 10.437(b)(1).

25

See Tammy Craven, 57 ECAB 689 (2006).

26

Id.

27

V.S., Docket No. 13-1278 (issued October 23, 2013).

28

See supra notes 25 through 27.

9

substantially all of her current income to meet ordinary and necessary living expenses and that
her assets do not exceed the allowable resource base. The evidence of record supports that her
monthly income exceeds her monthly ordinary and necessary expenses by approximately
$193.00. Earnings statements show that appellant had monthly income of $6,387.00.29 Other
records show that she had a monthly mortgage payment of $1,646.00. Appellant also claimed
that she had $4,213.00 in monthly minimum payments for credit cards, utilities, and other debts.
The hearing representative properly found that the documents of record supported $4,133.00 of
these expenses.30 He also correctly found that appellant had established $415.00 in additional
expenses which included outlays for automobile fuel, food, toiletries, church tithings, and
miscellaneous expenses.31 Therefore, it has been established that appellant had monthly income
of $6,387.00 and monthly expenses of $6,194.00.
As appellant’s current income exceeded her current ordinary and necessary living
expenses by approximately $193.00, i.e., an amount more than $50.00, she has not shown that
she needs substantially all of her current income to meet current ordinary and necessary living
expenses.32 Because she has not met the first prong of the two-prong test of whether recovery of
the overpayment would defeat the purpose of FECA, it is not necessary for OWCP to consider
the second prong of the test, i.e., whether appellant’s assets do not exceed the allowable resource
base.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because she has not shown that she would experience severe
financial hardship in attempting to repay the debt or that she relinquished a valuable right or
changed her position for the worse in reliance on the payment which created the overpayment.33
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, she has failed to show that
OWCP abused its discretion by refusing to waive the overpayment.
On appeal, appellant argued that she did not have the financial capacity to repay the
$5,791.08 overpayment. As noted, the Board’s jurisdiction with respect to the recovery of an
overpayment is limited to those cases where OWCP seeks recovery from continuing
29

In reaching this figure, the hearing representative properly noted that appellant’s salary from the employing
establishment was $2,948.00 every 14 days (including monies allocated to savings) and that converting this figure to
a full month equaled $6,387.00.
30

The hearing representative explained how the evidence showed that $80.00 of these expenses were not
justified, including $19.00 of a claimed Macy’s store bill and $61.00 of a water bill (due to conversion of a larger
claimed amount to a monthly expense). He also noted that appellant had not documented her claim that she lent
$7,500.00 to relatives.
31

The hearing representative determined that $830.00 of these expenses were valid, but that half of the expenses
were already included in appellant’s minimum monthly payments on credit cards. It appears that he did not accept
appellant’s claim of $50.00 to $100.00 in unreimbursed medical expenses as he did not include this claimed expense
in the $830.00 figure. The Board notes that there is no evidence in the record supporting these medical expenses.
32

See supra note 22.

33

See supra notes 22 and 23.

10

compensation benefits.34 Because OWCP did not seek recovery from continuing compensation
benefits, appellant’s argument on appeal relates to a matter not within the Board’s jurisdiction.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
compensation and medical benefits effective May 5, 2013 because she ceased to have residuals
of her July 27, 2010 work injury after that date. The Board further finds that OWCP properly
determined that appellant received a $5,791.08 overpayment of compensation and that it did not
abuse its discretion by refusing to waive recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the February 18 and January 23, 2014 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 2, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

34

See supra note 8.

11

